DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 08/02/2021. As directed by the amendment: claims 28, 34, and 49 have been amended and claims 1-27, 29, 35-37, 40-42, and 48 have been cancelled. Thus, claims 28, 30-34, 38, 39, 43-47, and 49-57 are presently pending in this application.
Response to Arguments
Applicant’s arguments, see pg. 6, filed 08/02/2021, with respect to the objection of claim 49 have been fully considered and are persuasive.  The objection of claim 49 has been withdrawn. 
Applicant’s arguments, see pg. 9-10, filed 08/02/2021, with respect to the rejection of claim 34 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claim 34 under 35 U.S.C. 103 has been withdrawn. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/2021 was filed after the mailing date of the non-final rejection on 04/01/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. However reference citation No. 2, US 2021/012889, has not been considered, because it is not a complete reference number.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shannon Lam on 09/08/2021.
The application has been amended as follows: 
IN THE CLAIMS: the claims filed 08/02/2021 have been amended as follows (note that any unlisted claims remain as filed on 08/02/2021):
In claim 28, line 2, inserted -- of -- after “a plurality of undulating rings, each of the plurality”.
In claim 28, line 2, inserted -- radially -- after “undulating rings being”.
In claim 28 line 9, deleted “medical prosthesis expands” and inserted -- plurality of undulating rings expand -- after “wherein as the”.
In claim 28, line 20, deleted “.” and inserted -- ; -- after “undulating ring”.
In claim 28, on a new line 21, inserted -- wherein radial expansion of the plurality of undulating rings does not substantially alter a distance between adjacent rings of the plurality of undulating rings. --.
In claim 33, line 1, deleted “28” and inserted -- 32 -- after “The medical prosthesis of Claim”.
In claim 33, line 2, deleted “the plurality of undulating struts comprises” and inserted -- of the first subset of the plurality of undulating struts is adjacent a second strut of the second subset of the plurality of struts -- after “a first strut”.
In claim 33, line 2-7, deleted “and an adjacent second strut, wherein the first strut crosses one of the valleys of each of the plurality of undulating rings, and wherein the second strut crosses one of the peaks of each of the plurality of undulating rings” before “.”.
Cancelled claim 49.

Allowable Subject Matter
Claims 28, 30-34, 38, 39, 43-47, and 50-57 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, alone or in combination, fails to teach or render obvious: (in addition to the other limitations of claims 28 and 34) a plurality of undulating struts, the plurality of struts configured to transition from the unexpanded configuration to an expanded configuration, wherein in the expanded configuration, each of the plurality of struts is less undulating compared to the unexpanded configuration, undulating portions of the plurality of struts are positioned between the plurality of rings, wherein radial expansion of the plurality of expandable rings does not substantially alter a distance between adjacent expandable rings. As successfully argued by applicant (remarks filed 08/02/2021, pg. 9-10), modifying the struts of Boyle-303 (US 2003/0120303 A1) and Farnan (US 2005/0049677 A1) to be undulating struts that become less undulating in the expanded configuration alters a distance between adjacent expandable rings. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503.  The examiner can normally be reached on Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771